1 Reported in 258 N.W. 433.
Defendants appeal from the order denying their motion in the alternative for judgment notwithstanding the verdict or a new trial.
Plaintiff recovered a verdict against defendants for personal injuries received in a collision of the automobile she was driving and a delivery truck driven by defendant Armstrong as the servant of defendant Jordan. There are three assignments of error, viz.: *Page 299 
(a) That the court erred in denying defendants' motion for judgment notwithstanding the verdict; (b) that the court erred in denying the motion for a new trial made on the ground that the verdict was contrary to the evidence; and (c) that the court erred in denying the motion for a new trial made upon the ground of excessive damages appearing to have been awarded under the influence of passion and prejudice.
The first two assignments cover the same proposition, namely, that as a matter of law plaintiff is not entitled to a verdict or judgment, but that defendants are. That would be the case if the evidence fails to establish actionable negligence on the part of defendant Armstrong which proximately caused injuries to plaintiff, or if the evidence shows that plaintiff's negligence caused or contributed to cause such injuries. Plaintiff was driving a Chevrolet sedan west on Twenty-eighth street in Minneapolis approaching Grand avenue as Armstrong, a servant of defendant Jordan, was driving a Ford delivery truck north on Grand avenue approaching Twenty-eighth street. The time was shortly after three p. m. on July 5, 1932. The streets were dry. Although traffic on Twenty-eighth street is largely controlled by semaphores and stop signs at many of the intersecting avenues, giving the impression that Twenty-eighth street is a through street, there are no stop signs on Grand avenue either on the north or south side of Twenty-eighth street. There was a conflict in the evidence as to which car was first in the intersection; also as to the speed each car maintained in approaching and in traversing the intersection. If plaintiff entered the intersection before Armstrong did, she had the right of way. The northeast corner was vacant. The other corners had buildings, set back a short distance from the building line. The building on the southeast corner was a store with an awning. There were also large elm trees on the east boulevard of Grand avenue south of Twenty-eighth street. There was evidence justifying the jury in finding that plaintiff approached the intersection at a speed of from 15 to 20 miles an hour, looked to her left down Grand avenue when about 25 feet from the intersection, and ascertained that no vehicle was coming from the south on Grand avenue *Page 300 
within a distance of from 50 to 60 feet of the intersection. She continued into the intersection, looking to the right to ascertain whether any southbound traffic on Grand avenue imperiled her progress, and when, as about half of the intersection was passed, the Ford truck swung in front of her at a speed of more than 40 miles an hour, she instantly applied her brakes, the front right corner of the sedan came in contact with the rear right-hand corner of the truck and became attached thereto until the front left wheel of the sedan struck the curb at the northwest corner, when it became detached, the truck proceeding 30 or 40 feet further in a northeasterly direction and tipping over. The evidence also justified the jury in concluding that the Ford truck approached the intersection at a speed of 35 to 40 miles an hour and increased the speed in crossing. From the plaintiff's witnesses it could also be found that the Ford in crossing swung over to the left of the center of Grand avenue, and that the collision occurred in the northwest quarter of the intersection. Upon facts so accepted by the jury, the conclusion that defendants' negligence was the proximate cause of the collision and the resultant injuries to plaintiff must be sustained. The same findings of fact refute the defense of plaintiff's contributory negligence.
Plaintiff's estimate of the distance from the intersection at which she looked to her left and of the distance she then could observe oncoming traffic from the south on Grand avenue was for the jury. When one is riding in a moving vehicle, estimates of distances in feet, yards, or rods are of course not accurate. It was enough if she looked to her left at such a distance from the intersection that she could ascertain that no traffic coming from the south on Grand avenue was near enough to interfere with her crossing the intersection safely, at the speed at which she was going. Defendants rely on Chandler v. Buchanan, 173 Minn. 31, 216 N.W. 254, a case that affords defendants stronger support than any other in this court. The decision was by a divided court. But there is this distinction. The driver of the car in the Chandler case knew that she was crossing a through street, and she placed herself in a position when she looked to the right where, according to her own story, *Page 301 
she had a clear view of over 200 feet and did not see the car approaching, although it was then within that distance. In the instant case plaintiff was not attempting to cross an intersecting through street; she did not say that where she looked she could see south on Grand avenue 200 feet; her statement was that she could see south 50 or 60 feet beyond the intersection. Her view was not clear. There were awning, trees, and poles obstructing the vision. The facts in Sorenson v. Sanderson, 176 Minn. 299, 223 N.W. 145, we regard as not at all similar to those the jury could find true in the case at bar. DeHaan v. Wolff, 178 Minn. 426, 227 N.W. 350, also cited by defendants, was a case where the plaintiff was crossing a street more used than the one he was traveling, without discovering that the car with which he collided was approaching the intersection. He had an unobstructed view to his right, from whence the other car was coming, for quite a distance before arriving at the intersection. Still, heedless of its presence, he entered and traversed the intersection without slacking speed or doing a thing to avoid the collision. We think that here the evidence is such that the trial court was required to submit the issues of negligence and contributory negligence to the jury, and therefore defendants are not entitled to judgment non obstante nor to a new trial on the ground that the verdict is contrary to the evidence.
The more perplexing question is the claim that the verdict is excessive, appearing to be awarded under the influence of passion and prejudice. The verdict was for $5,000. There is nothing in the record that suggests any possibility that the jury rendered the verdict under the influence of passion or prejudice. The trial was free from that acrimony so often injected by overzealous attorneys. There was nothing in the case that would incite the jury against defendant Jordan, who had no part in causing the collision. The fact that Armstrong was injured ought to have created sympathy for him rather than resentment. It is true that if the opinions of the eminent doctors who testified in behalf of defendants had been accepted by the jury, then plaintiff's injuries were of a minor character, from which she has fully recovered so that now no objective symptoms of their existence are discoverable. But, on the other *Page 302 
hand, doctors of high professional attainments, testifying for plaintiff, find objective evidence of a permanent sacroiliac sprain due to the injury. They also attribute her highly nervous condition to the result of the accident. Plaintiff claimed that before the accident she was in good health, doing her own housework, but that since she is subject to severe pains, is nervous, cannot sleep well, and is unable to do her housework. The trial occurred about one year and a half after the accident, so that enough time passed to bring about a complete recovery if such were possible, and, if not, to determine with some assurance of certainty that permanent injuries resulted. If the latter, it cannot be said that the verdict is excessive. Plaintiff is now 35 years old. Five thousand dollars cannot be considered an excessive award for her having to go through the rest of life in pain and unable to perform her accustomed labors. In Unmacht v. Whitney, 146 Minn. 327,178 N.W. 886, 887, there was a verdict for $5,500 sustained for injuries received by a woman when run down and dragged by an automobile. The injuries which survived the healing period were largely to her nervous system. The court said [146 Minn. 331]:
"It is urged that the disordered state of her nervous system will disappear as soon as this lawsuit is finally determined, and that her present condition is largely due to the effects of her imagination. She was under the observation of the jury and trial judge. They were in a better position than we are to determine whether such are the facts. We must decline to interfere with the verdict as one which is so excessive as to be attributable only to passion and prejudice."
So in the instant case, the learned and experienced trial judge considered it his duty not to interfere with the amount of the verdict, and we see no good reason for disturbing it.
The order is affirmed.